Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri US 2018/0322283 in view of Ettema US 10,530,810.
As per claims 1, 12, 23.  Puri teaches A computer-implemented method, comprising: receiving a sequence of security events; determining, in the received sequence of security events, a first cyber-attack pattern using a correlation engine by applying a set of predefined rules for a detection of an indicator of compromise of a first partial cyber-attack of a cyber-attack chain, thereby identifying a specific cyber-attack chain; determining a type and an attribute in a pattern of the first partial cyber-attack of the identified specific cyber-attack chain; [0018][0019][0020][0024]-[0027] [0034]   (teaches learning behavior and performing analytics and using computer models to find attributes and to correlate attack events and APTs in order to detect cyber attack kill chains)



It would have been obvious to one of ordinary skill in the art to use the rules of Ettema with the system of Puri because it would prevent further attacks and the spread of malware.As per claims 2, 13,  Ettema teaches The method according to claim 1, further comprising: determining, in the received sequence of security events, a second cyber-attack pattern using the correlation engine by applying the configured at least one rule for a detection of a second indicator of compromise in the second cyber-attack of the cyber-attack chain. (Column 4 line 30 to Column 5 line 48) (detecting other cyber attacks based on update rules)As per claims 3, 14. Ettema teaches The method according to claim 1, wherein the set of rules uses information about malware attribute enumeration and characterization and structured threat information expressions. (Column 4 line 30 to Column 5 line 48) (detecting other cyber attacks based on update rules including attributes)As per claims 4, 15. Ettema teaches The method according to claim 3, further comprising: updating the predefined rule set continuously by adding new indicators of compromise. (Column 4 line 30 to Column 5 line 48) (automatically generating new protections, detection methods and  updates)As per claims 5, 16. Puri teaches The method according to claim 1, wherein the adding the at least one configured rule to the set of rules is performed by performing an action selected from the group consisting of: selectively configuring and/or activating correlation rules; grouping of rules; and prioritizing the configured and added at least one rule against generic rules. [0021][0024][0080][0081] [0097][0098]  (teaches grouping of rules to combine to determine anomalies and kill chains)As per claims 6, 17. Ettema teaches The method according to claim 1, wherein the configuring the at least one rule for a downstream partial cyber-attack comprises: using data about tactic-technique-procedure identifying rules, malware attribute enumeration and characterization and structured threat information expressions from a repository. . (Column 4 line 30 to Column 5 line 48) (teaches a plurality of attributes used to configure detection, and other identification techniques)As per claims 7, 18. Ettema teaches The method according to claim 1, wherein the configuring 
Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri US 2018/0322283 in view of Ettema US 10,530,810 in view of Thioux US 2017/0289191.


As per claims 9, 20. Thioux teaches The method according to claim 1, further comprising: removing the at least one configured rule for a downstream partial cyber-attack in the specific cyber-attack chain in the set of rules if it is determined that a risk value for the specific cyber-attack chain is reduced to below a predetermined risk threshold value. [0278] (teaches removing rules when the list is determined low because a black list item has been determined to be of low or no risk)
.

Claims 10, 11, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri US 2018/0322283 in view of Ettema US 10,530,810 in view of Thioux US 2017/0289191 in view of Reinecke US 2018/0004958.
As per claims 10, 21. Reinecke teaches The method according to claim 9, further comprising: removing the at least one configured rule for a downstream partial cyber-attack in the specific cyber-attack chain if correlation engine using the at least one configured rule did not determine a downstream cyber-attack pattern for a predefined time. [0025] (teaches removing rules/model if performing poorly and does not detect attacks)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the rule modification of Reinecke with the previous prior art combination because it is more efficient.
As per claims 11. Reinecke teaches The method according to claim 9, further comprising: removing a rule relating to at least one configured rule for a downstream partial cyber-attack in the specific cyber-attack chain in the set of rules from the repository of malware attribute 
As per claim 22, Reinecke teaches The system according to claim 20, wherein the instructions for removing comprise instructions for: removing a rule relating to at least one configured rule from set of predefined rules. [0025] (teaches removing rules/model if performing poorly and does not detect attacks)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439